PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_JUD_01_PO_05_FR.txt. 136

OPINION INDIVIDUELLE DE M. DE VISSCHER

Tout en me ralliant au dispositif de l'arrêt, j'ai le regret de
ne pouvoir accepter certains de ses motifs, notamment au sujet
de deux questions qui offrent, tant d'un point de vue général
que du point de vue de l'instance actuelle, une importance
considérable.

I. — Le premier point sur lequel porte mon dissentiment a
trait aux rapports qui existent entre les deux instruments.
diplomatiques dont les Parties se sont prévalues. L’arrét envi-
sage les déclarations belgo-bulgare d’acceptation de la juridic-
tion obligatoire de la Cour et le Traité du 23 juin 1931 comme
deux titres de compétence distincts et indépendants. A mon avis,
ce sont là deux actes coordonnés : leurs dispositions respectives
règlent des questions différentes ; elles sont, de ce fait, parfai-
tement conciliables entre elles et doivent s'appliquer, non pas
alternativement, mais concurremment. .

Si, avec l'arrêt, et conformément aux vues concordantes des
Parties, j’admets que les déclarations portant acceptation comme
obligatoire de la juridiction de la Cour sont restées en vigueur
pendant la durée d'application du Traité de 1931, c'est parce
que j'estime qu’en signant ce traité, les deux Etats n’ont pas.
entendu établir une source de compétence nouvelle. Liés entre:
eux, depuis le 10 mars 1926, par un lien de juridiction envers.
la Cour, lien qui comportait une durée d’application plus longue
que celle du traité, on ne voit pas pourquoi ils l’auraient suspendu.
pour le terme préfixe de cinq ans assigné à l'application du
traité, pourquoi ils auraient substitué pour cette période un titre
de juridiction nouveau au titre de juridiction préexistant, pour
revenir ensuite de plein droit à ce dernier à l'expiration du.
traité. L’argument de la postériorité du traité ne serait décisif
en faveur de la constitution d’un titre de juridiction nouveau.
que s’il était pleinement démontré que l’objet de l'engagement
résultant de son article 4 est réellement plus étendu que celui.
de l’engagement qui découle des déclarations portant accepta-
tion comme obligatoire de la juridiction de la Cour. Or, s’il est
vrai que l’article 4 — comme la disposition correspondante de:
VActe général de Genève (art. 17) qu'il reproduit — a’ substitué
à la définition des différends justiciables contenue dans l’article 36.
du Statut de la Cour la définition qu’en ont donnée les conven-
tions d'arbitrage annexées aux Accords de Locarno (16 oct. 1925),
on ne peut affirmer avec certitude que cette derniére soit réel-
lement plus extensive que celle de l’article précité du Statut.

76
137 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. DE VISSCHER

La définition de l’article 36 est conçue en termes de droit
objectif ; celle des conventions d'arbitrage de Locarno en termes
de droit subjectif. Cette différence ne permet guère de conclure
à une extension appréciable du domaine des différends justi-
ciables. Quant à la disposition de Valinéa 2 de l'article 4
(art. 17 de l’Acte général, 2me phrase): « I] est entendu que les
différends ci-dessus visés comprennent notamment ceux que
mentionne l’article 36 du Statut de la Cour permanente de
Justice internationale », il ressort des travaux préparatoires de
l’Acte général qu'elle n’a été insérée dans celui-ci que parce que
la définition locarnienne avait été considérée par certains comme
étant en réalité plus restrictive à certains égards que celle du
Statut de la Cour.

. Les deux autres dispositions du Traité de 1931 sur lesquelles
s'appuie l'exception du Gouvernement bulgare : l’article premier,
qui formule l'exigence de négociations diplomatiques, et l’article 3
relatif à l’épuisement préalable des recours internes, ont, selon
moi, un tout autre caractère. Elles ne concernent pas, à pro-
prement parler, la compétence de la Cour. Ces dispositions
figurent sous le chapitre premier du traité, intitulé: « Du
règlement pacifique en général ». Elles posent, en effet, deux
conditions que le traité considère comme préalables à toute
action internationale dans le cadre des. procédures qu'il envi-
sage: conciliation, règlement arbitral, règlement judiciaire. Il
ne s’agit plus ici de la compétence de la Cour, mais de condi-
tions auxquelles les Parties ont entendu subordonner la receva-
bilité du recours à sa juridiction.

Les deux conditions sont applicables à la requête du Gou-
vernement belge; mais, Vesprit général du Traité du 23 juin
1931 étant manifestement favorable à une extension des pro-
cédures de règlement pacifique en général, on ne saurait conce-
voir qu'en donnant aux règles sur lesquelles ces conditions
reposent une expression conventionnelle, les États contractants
aient voulu leur donner une rigueur qu’elles ne revêtent pas dans
le droit international commun. Cette observation s’applique spécia-
lement à la règle de l'épuisement préalable des recours internes,
formulée à l’article 3 du traité dans les mêmes termes qu’à
l’article 31 de l’Acte général de Genève. Les travaux prépara-
toires de la Neuvième Assemblée (1928) de la Société des
Nations démontrent que l'intention des rédacteurs de l’Acte
général, sur ce point comme sur d’autres, n’a été que d’unifier
les termes des nombreuses conventions d’arbitrage antérieures,
conventions qui, elles-mêmes, avaient simplement donné expres-
sion à une règle que la pratique internationale avait depuis
longtemps consacrée. En fait, on constate que cette règle est
énoncée dans l’article 3 du Traité du 23 juin 1931 en des
termes presque identiques à ceux de l’article 3 du Traité d’arbi-

77
138 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. DE VISSCHER

trage et de conciliation germano-suisse du 3 décembre 1921,
prototype des conventions de ce genre.

En définitive, la conclusion que l’on peut tirer de l'étude des
divers instruments précités, c’est que, conformément d’ailleurs à
l'opinion de ses commentateurs les plus autorisés, l'Acte général,
dans celles de ses prescriptions qui s'appliquent au règlement
judiciaire et qui sont reproduites dans le Traité de 1931, n’a
guère modifié le système instauré par l’article 36 du Statut de
la Cour.

Ainsi comprise, l'application combinée des déclarations d’accep-
tation de la juridiction obligatoire de la Cour et du Traité de
1931 ne saurait engendrer aucune contradiction, la compétence
de la Cour restant basée sur les déclarations, tandis que les
deux conditions de recevabilité visées aux articles premier
et 3 du traité s’y trouvent réglées selon le droit international
commun.

2.— L'arrêt me semble avoir interprété l’article 3 du Traité
de 1031, relatif à l'obligation de l’épuisement des recours
internes, avec une rigueur qui ne me paraît s’accorder ni avec
le droit international commun dont cet article, selon moi, est
la simple expression, ni avec l'esprit général du traité. Je me
bornerai à quelques observations.

Il est reconnu que la règle de l'épuisement préalable des
recours internes doit être appliquée non d'une manière auto-
matique, mais en tenant compte des circonstances de l'espèce
et tout particulièrement des limitations que ces circonstances
peuvent opposer à l'efficacité du recours. Le texte même de
l’arrêt rendu, le 16 mars 1938, par la Cour de cassation de
Bulgarie démontre que cette haute juridiction a estimé qu’une
série de griefs essentiels, semble-t-il, de la société belge consti-
tuaient des griefs de fait qui échappaient à sa compétence ;
elle n’a pu, dans ces conditions, que constater le caractère
souverain à leur égard dé l'arrêt de la Cour d'appel de Sofia.

Une deuxième circonstance à relever est l'attitude des auto-
rités bulgares au lendemain de la naissance. du différend. Par
sa lettre du 3 août 1937 au ministre de Belgique à Sofia, le
président du Conseil, ministre des Affaires étrangères et des
Cultes de Bulgarie, a déclaré que «les litiges entre la Muni-
cipalité de Sofia et la Société belge d’Electricité .... relèvent
de la compétence exclusive des tribunaux bulgares qui ont
eu déjà l’occasion de rendre leur décision à cet effet » Dans
cette même lettre, le Gouvernement bulgare justifiait sa déci-
sion de dénoncer le Traité du 23 juin 1931 par la prétention
du Gouvernement belge de porter devant la Cour permanente
de Justice internationale. « un litige qui relève de la compétence
des tribunaux bulgares ».

78
139 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. DE VISSCHER

Enfin, il est établi que la société belge, tenue d’épuiser les
recours internes, a fait tout ce qui dépendait d’elle à cette fin
en recourant, dès le 23 juin 1937, à la voie extraordinaire du
recours en cassation, et il est également constant que le dépôt
effectué, à la date du 26 janvier 1938, de la requête belge a
été déterminé par l’imminence de l'expiration du traité,
dénoncé par le Gouvernement bulgare et dont le Gouvernement
belge s’efforcait de conserver le bénéfice. Dans ces conditions,
fallait-il, sur le terrain du traité, déclarer irrégulière la requête
du Gouvernement belge pour avoir précédé l’arrêt de la Cour
de cassation de Bulgarie ? Il me paraît que les circonstances
brièvement relatées ci-dessus, ainsi que l'esprit général du traité,
auraient pu incliner à moins de formalisme envers une procédure
qui n'avait d'autre défaut que d’avoir été précipitée par la
dénonciation du traité, tandis que cette même dénonciation,
opérant au 4 février suivant, enlevait par avance au Gouver-
nement belge le bénéfice du pourvoi en cassation formé par
sa ressortissante et qui seul, dans le système de l'arrêt, eût pu
conduire à la « décision définitive » exigée par l’article 3 du
Traité du 23 juin 1931.

(Signé) DE VISSCHER.

79
